Citation Nr: 0011225	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) of the upper left arm, Muscle Group VI, with a 
defect, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1944 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the veteran's disability rating 
for service-connected residuals of GSW of the upper left arm, 
Muscle Group VI, with a defect, to 20 percent effective from 
May 7, 1996.  The veteran perfected his appeal as to the 
issue of an increased rating.  

In a July 1997 rating decision, the RO determined that there 
was no clear and unmistakable error (CUE) in assigning May 7, 
1996 as the effective date of the increased rating for 
service-connected residuals of GSW of the upper left arm, 
Muscle Group VI, with a defect.  The veteran disagreed with 
that determination.  In October 1997, the Board remanded this 
case to the RO.  In that remand decision, the Board indicated 
that the RO should readjudicate the veteran's claim of 
whether the RO in the May 1946 rating decision committed CUE 
by failing to evaluate the veteran's disability as at least 
30 percent disabling pursuant to Diagnostic Code 5305-5306, 
and indicated that the veteran should be issued a statement 
of the case.  

In a March 1998 rating decision, an increased rating of 40 
percent was granted for the veteran's service-connected GSW 
effective May 7, 1996.  The Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
remains in appellate status.  

In May 1998, the RO determined that there had been no CUE and 
issued a statement of the case.  Thereafter, the veteran 
perfected his appeal as to that issue.  

In January 1999, the veteran testified from a VA facility in 
Las Vegas, Nevada before a member of the Board located in 
Washington, D.C., via videoconference.  In April 1999, the 
Board determined that rating decisions dated in May 1946 and 
June 1947 which rated the veteran's service-connected GSW as 
non-compensable contained CUE and that a rating of 30 percent 
for GSW of the upper left arm, Muscle Group VI, with a 
defect, was warranted from November 20, 1945 to May 7, 1996.  
Thus, the Board resolved the CUE issue in the veteran's 
favor.  With regard to the increased rating issue, the Board 
remanded that matter for additional development which is 
addressed in the decision below.  

In an October 1999 rating decision, service connection for 
acromioclavicular (AC) arthritis of the left shoulder was 
denied.  The veteran was notified of this decision in a 
November 1999 letter and was provided his procedural and 
appellate rights.  The veteran has not initiated an appeal as 
to that decision.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a GSW of the 
upper left arm, Muscle Group VI, with a defect, is considered 
a severe disability of the minor extremity which causes 
painful and weakened motion of the left arm, but does not 
cause loss of head of the humerus, nonunion of the humerus, 
fibrous union of the humerus, ankylosis of the elbow, and/or 
flail joint impairment of the elbow.  

2.  The veteran's service-connected residuals of a GSW is 
also productive of residual scarring which is tender and 
painful, but does not result in any other functional 
impairment.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for residuals of a GSW of the upper left arm, Muscle 
Group VI, with a defect, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, Part 4, 
Diagnostic Code 5306-5201 (1999).

2.  The criteria for assignment of a separate 10 percent 
rating (but no higher), for a tender scar of the left upper 
arm, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.14, 4.25, and 4.118, Diagnostic Code 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board notes that much of the veteran's history with 
regard to the his service-connected GSW was reviewed in the 
Board's April 1999 remand decision.  As such, it will not be 
extensively repeated here.  However, the Board will briefly 
note some pertinent history in order to establish the nature 
of the veteran's service-connected GSW.  

The service medical records reflect that the veteran 
sustained a perforating GSW of the upper one third of the 
left arm.  Entrance was noted to be anteriorly at the biceps 
and the exit was posteriorly at the triceps.  Secondary to 
the GSW, the veteran sustained an incomplete, compound, 
comminuted fracture of the proximal one third of the left 
humerus.  During his hospitalization and subsequent 
convalescence for this injury, it was noted that there was 
some limitation of motion of the left upper extremity and x-
rays revealed evidence of a healing fracture of the left 
humerus with fragments in satisfactory position.  Following 
his convalescence, the veteran reported full range of motion 
of the left shoulder and elbow, although slight residual 
muscular weakness was observed.  On post-service VA 
examination in April 1947, the veteran's gunshot wound was 
described as being a "thru and thru wound."  Entrance and 
exit wounds were noted.  Also, it was noted that this wound 
did not produce a complete fracture of the bone, the arm was 
never placed in a cast, there was no injury to the nerve or 
blood supply, measurements of the arms were identical, and 
there was no loss of musculature caused by the wound and 
there was no loss of function.  X-rays were interpreted to 
reveal no osseous pathology.  No residuals were noted.  A 
September 1990 VA medical examination revealed entrance and 
exit wounds, there was 1 centimeter disparity in 
circumferential measurement at the mid-biceps with the left 
being smaller than the right, and approximately 20 degrees 
limitation in abduction of the shoulder.  It was noted that 
the veteran was able to put his hand behind his back without 
difficulty, and he had excellent range of motion in the 
elbow. 

Thus, as noted in the Board's decision, the service medical 
records clearly and consistently depict the GSW of the left 
arm as being a perforating or "through and through" wound.  
In addition, the veteran suffered a compound, comminuted 
fracture of the left humerus.  Thus, under relevant VA 
regulations, the veteran had a "severe disability" due to 
his GSW.  The Board concluded that the aforementioned facts 
compelled the conclusion that a 30 percent rating for severe 
disability, due to injury of Muscle Group VI involving the 
minor arm, was warranted between the period of November 20, 
1945 (the effective date of service connection), and May 7, 
1996.  The Board noted that although the pertinent 
regulations subsequently were changed with regard to what 
constituted severe disability, the veteran's initial rating 
which should have been 30 percent would have been protected.  

Currently, the veteran maintains that his service-connected 
GSW warrants a rating in excess of 40 percent.  During his 
personal hearing and in correspondence of record, the veteran 
asserted that he is unable to lift more than 10 to 15 pounds, 
has difficulty dressing, and has difficulty grooming himself.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected disability.

As noted in the introductory portion of this decision, in a 
March 1998 rating decision, an increased rating of 40 percent 
was granted for the veteran's service-connected GSW effective 
May 7, 1996.  In the Board's April 1999 remand decision, in 
the remand portion, the Board addressed the observed lack of 
clarity with regard to that increased rating.  First, the 
Board noted that the March 1998 rating decision referred to 
disability relating to the left shoulder without clearly 
adjudicating the left shoulder as part of the veteran's 
service-connected disability.  As such, the Board requested 
that it be clarified as to what, if any, shoulder disability 
was service-connected or related to the veteran's GSW.  In 
addition, the Board noted that the March 1998 rating decision 
granted a 40 percent rating for the veteran's left minor 
extremity under Diagnostic Codes 5201-5306; however, both of 
these Diagnostic Codes only provide a 40 percent evaluation 
for disability to the major or dominant extremity, and the 
record clearly showed that the veteran is right-hand 
dominant.  The Board specifically requested that the 
manifestations of the veteran's GSW be distinguished from the 
manifestations of other nonservice-connected disabilities, to 
include left shoulder disabilities.  These matters were 
resolved in the most recent VA examination, as set forth 
below.  

The recent pertinent medical evidence of record consists of 3 
VA examinations.  

In July 1996, the veteran was afforded a VA examination to 
include both joint and muscle evaluations.  The veteran was 
initially provided the joint evaluation.  At that time, the 
veteran complained of pain and weakness of the left shoulder.  
The veteran related that he was unable to lift his left arm 
to shoulder level.  Physical examination revealed tenderness 
to palpation in the area of the entrance wound.  The exit 
wound was noted to be 1 by 2 centimeters.  There was joint 
tenderness of a nonspecific degree noted over the bicipital 
groove and over the subdeltoid area.  Range of motion was 
decreased.  Strength of muscle testing was done against 
normal pressure on the right side.  Muscle strength was noted 
to be decreased on the left side.  Range of motion testing of 
the left shoulder revealed flexion to 90 degrees, extension 
to 30 degrees, internal rotation to 45 degrees, external 
rotation to 70 degrees, and abduction to 60 degrees.  The 
muscle evaluation revealed a muscle defect beneath the exit 
wound.  There was no tissue loss.  It was noted that Muscle 
Group VI had been penetrated by the GSW and that the bullet 
had penetrated through the left humerus.  Tenderness was 
noted at the entrance and exit wounds.  There were no 
adhesions or damage to tendons.  Decreased strength was again 
noted on normal pressure testing.  Pain was elicited on 
elevation of the left arm to shoulder level.  There was no 
evidence of muscle hernia.  X-rays of the left shoulder did 
not show any evidence of old fracture involving the humeral 
head or neck.  There was narrowing of the AC joint space, but 
there was no evidence of fracture.  The glenohumeral joint 
space revealed only equivocally mild narrowing.  X-rays of 
the humerus revealed no evidence of fracture.  No lytic or 
blastic lesions were seen.  No periosteal reactions were 
identified.  The diagnoses were GSW of the left upper arm, 
Muscle Group VI, with defect beneath the exit wound; 
degenerative joint disease of the left shoulder, severe; and 
degenerative joint disease of the right shoulder, mild.  

The veteran was afforded another VA examination in January 
1998.  At that time, the veteran reported that his left arm 
locked up.  Physical examination revealed an entrance wound 
in the medial aspect of the upper arm just below the anterior 
axillary fold and a surgical wound from removal on the 
lateral aspect.  There was no loss of sensation.  His muscle 
cutaneous nerve which was in this area was intact.  The 
veteran had excellent strength of the major motor groups 
below the shoulder.  He had full range of motion of the 
elbow.  The examiner indicated that the veteran had a frozen 
shoulder with the following range of motion: abduction of 40 
degrees, flexion of 80 degrees with pain, extension of 40 
degrees with pain, internal rotation of 60 degrees and the 
veteran could not get his hand behind his back, and external 
rotation of 44 degrees.  The veteran had decreased strength 
of the major motor muscles around the shoulder because of his 
pain and decreased range of motion.  The diagnosis was GSW of 
the left upper extremity with a frozen shoulder.  The 
examiner stated that "based on his history, it would seem to 
me that his frozen shoulder is secondary to his GSW while 
it's possible it would be totally unrelated given his 
history, I would relate them in a causal fashion."  It was 
noted that there were x-rays pending.  The RO has attempted 
to ascertain if these x-rays were taken and, if so, the 
results.  These x-rays, if in existence, were not available 
to review, despite the RO's attempts to get them.  

In September 1999, the veteran was afforded another VA 
examination.  The examiner was specifically requested to 
resolve what disabilities of the veteran's shoulder were 
related to his GSW in light of the conflicting statement 
provided by the last VA examiner.  At the time of the 
examination, the veteran related that he could not lift boxes 
above his waist, he could not comb his hair, and he could not 
reach his back pocket.  The veteran did not complain of much 
pain.  The veteran related that he had pain pills, but did 
not take them.  Physical examination revealed he had a very 
small entrance wound just distal to the anterior axillary 
crease and then an exit wound of the surgical wound about 4 
inches down the humerus posteriorly.  Examination of the 
shoulder revealed tenderness over the AC joint.  His active 
and passive range of motion was about the same.  He could 
flex 90 degrees, extend 40 degrees, abduct 50 degrees, and 
externally rotate 40 degrees.  The veteran could barely reach 
his back pocket with internal rotation.  There was no 
deformity although there was slight muscle atrophy.  X-rays 
of the left humerus revealed no evidence of fracture or 
dislocation and the soft tissues were unremarkable.  X-rays 
of the left shoulder revealed no evidence of fracture or 
dislocation.  The glenoid humerus joint was well-maintained.  
There were mild degenerative changes involving the AC joint.  
The soft tissues were unremarkable.  The diagnosis was mild 
degenerative changes involving the AC joint.  There was no 
evidence of acute abnormality.  The diagnoses were old 
fracture of the humerus and AC arthritis.  

In order to resolve the inconsistencies with regard to the 
last VA examiner's statements regarding the veteran's left 
shoulder, the examiner opined as to the relationship, if any, 
between the veteran's GSW disability and his shoulder 
disabilities.  The examiner indicated that the veteran had a 
significant loss of function due to his frozen shoulder, but 
the development of the frozen shoulder was unrelated to the 
GSW, but was related to his AC arthritis.  The examiner 
indicated that the veteran's AC arthritis was not due to the 
GSW, but was probably due to bursitis which was also not 
related to the GSW.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
pertinent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the criteria for evaluating damage from 
muscle injuries were revised, effective July 3, 1997, during 
the pendency of the veteran's appeal.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, in this instance, the pertinent regulations 
remained essentially unchanged, so that neither the old nor 
the revised rating criteria are more favorable to the 
appellant.  Additionally, the Board has considered all 
pertinent rating criteria.

In this case, the veteran's GSW is considered to be severe.  
Currently, 38 C.F.R. § 4.56(d)(4) describes severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Although the veteran may not currently manifest all of the 
symptoms described for a severe disability, as noted, the 
determination that his disability is severe is protected.  As 
such, at a minimum, he is to be rated as having a severe 
muscle injury under the pertinent diagnostic code.  

Under Diagnostic Code 5306, a 30 percent rating is assigned 
for severe injury from gunshot wound to the nondominant 
muscle group VI (the extensor muscles of the elbow, function 
of which include extension of the elbow).  A rating of 40 
percent is assigned for severe injury of the dominant muscle 
group VI.  No higher rating than 40 percent is assignable 
under Diagnostic Code 5306.

Thus, at a minimum, the veteran's disability must be rated as 
30 percent disabling under Diagnostic Code 5306.  

The Board must consider whether the GSW residuals to include 
scarring cause limitation of motion.  Limitation of motion of 
the arm is rated under Diagnostic Code 5201.  Under that 
code, limitation of motion to 25 degrees from the side is 
considered 40 percent disabling for the major arm and 30 
percent disabling for the minor arm.  Other impairment of the 
humerus is rated under Diagnostic Code 5202.  Other that 
code, for the minor extremity, loss of head of the humerus 
(flail shoulder) warrants a 70 rating; nonunion of the 
humerus (false flail joint) warrants a 50 rating, and fibrous 
union of the humerus warrants a 40 percent rating.  Ankylosis 
of the elbow is rated under Diagnostic Code 5205.  For the 
minor extremity, unfavorable ankylosis, at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation warrants a 50 percent rating; intermediate, at an 
angle of more than 90 degrees, or between 70 degrees and 50 
degrees warrants a 40 percent rating; and favorable, at an 
angle between 90 degrees and 70 degrees warrants a 30 percent 
rating.  The only other relevant diagnostic code is 
Diagnostic Code 5209 which provides a 50 percent rating for 
elbow, other impairment of flail joint, for the minor 
extremity.  

Thus, in sum, for the veteran's service-connected GSW to 
warrant a rating higher than the 30 percent warranted under 
Diagnostic Code 5306, the medical evidence would have to show 
that he has (and as due to his GSW) loss of head of the 
humerus, nonunion of the humerus, fibrous union of the 
humerus, ankylosis of the elbow, or flail joint impairment of 
the elbow.  A review of the medical evidence as set forth 
above does not show that the veteran's manifestations of his 
GSW include any of these criteria.  The x-rays clearly show 
that he does not have loss of head of the humerus, nonunion 
of the humerus, fibrous union of the humerus, ankylosis of 
the elbow, or flail joint impairment of the elbow.  His x-
rays showed that there was no evidence of fracture or 
dislocation of the humerus or left shoulder.  Likewise, the 
objective evidence of record does not show any of these 
criteria are present.  Moreover, the veteran has full range 
of motion of the elbow.  

Thus, the veteran does not meet the criteria for a rating 
higher than 30 percent under any of the applicable diagnostic 
codes.  In fact, even though the veteran has been rated under 
Diagnostic Code 5306 as 40 percent disabling, he does not 
meet the criteria for a 40 percent under that code because 
that code only provides a 40 percent rating under that code 
for severe disability of the major extremity.  However, the 
Board has given due consideration to the directives of DeLuca 
v. Brown, 8 Vet. App. 202 (1996) since the veteran exhibits 
pain on motion of the left arm as well as weakness.  In 
taking those directives into consideration, the Board agrees 
that a 40 percent rating is acceptable in this case.  
However, the veteran clearly does not meet the criteria for a 
higher rating as previously noted.  

The Board notes that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations under different diagnoses.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1995).  Impairment associated with the 
veteran's service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban, 6 Vet. App. 261.  The critical 
element is that none of the symptomatology is duplicative or 
overlapping; the manifestations of the disabilities must be 
separate and distinct.  Esteban, 6 Vet. App. at 261, 262.

In this case, the veteran has scarring due to his GSW.  In 
August 1996 correspondence, the veteran asserted that it is 
tender and painful and requested a separate rating.  The 
objective medical evidence confirms that there is tenderness 
and the veteran's contentions are credible regarding pain.  
The rating schedule provides ratings for scarring of the 
skin.  Scars which are superficial, tender and painful on 
objective demonstration are rated as 10 percent disabling 
under Diagnostic Code 7804.  Resolving all reasonable doubt 
in the veteran's favor, the Board finds that criteria for a 
separate 10 percent evaluation under Diagnostic Code 7804 for 
symptomatic scarring have been met.  However, this is the 
maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  The veteran's functional impairment has been 
adequately rated under Diagnostic Code 5306 and any 
additional impairment in the area of the shoulder is not 
service-connected.  

The Board has also considered 38 C.F.R. § 3.321 (1999) as the 
RO considered this provision, but the findings in this case 
do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  It is observed that the veteran 
has not sought any treatment outside of his VA examinations 
and has not been hospitalized for his disability since his 
separation from service.  In addition, the veteran is 
currently working part-time at a swap meet.  Under such 
circumstances, the Board finds that the impairment resulting 
from the veteran's service-connected GSW is adequately 
compensated by the currently-assigned schedular ratings, and 
the provisions of 38 C.F.R. § 3.321 are not for application.


ORDER

A rating in excess of 40 percent for residuals of a GSW of 
the upper left arm, Muscle Group VI, with a defect, is 
denied.

A separate 10 percent rating for residual scarring due to 
service-connected GSW is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

